 1                              UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
     JAYNE G. SAMET,                      )
 4                                        )
                   Plaintiff,             )                   Case No.: 2:18-cv-00906-GMN-NJK
 5
         vs.                              )
 6                                        )                               ORDER
     BAYVIEW LOAN SERVICING, LLC, et al., )
 7                                        )
                   Defendants.            )
 8                                        )
 9                                        )

10         Pending before the Court is Plaintiff Jayne Samet’s (“Plaintiff’s”) Motion to Dismiss,
11   (ECF No. 36). Defendant Bayview Loan Servicing, LLC (“Defendant”) filed a Response,
12   (ECF No. 41), and Plaintiff filed a Reply, (ECF No. 44).
13         Also pending before the Court are Defendant’s Motion to Enforcement Settlement, (ECF
14   No. 42), and Motion for Sanctions, (ECF No. 43). Plaintiff filed Responses, (ECF Nos. 48, 49),
15   and Defendant filed a Reply, (ECF No. 51).
16         For the reasons discussed below, the Court GRANTS in part Plaintiff’s Motion to
17   Dismiss, GRANTS Defendant’s Motion to Enforce Settlement, and DENIES Defendant’s
18   Motion for Sanctions.
19   I.    BACKGROUND
20         Plaintiff filed this action on May 18, 2018, alleging Defendant inaccurately informed
21   credit reporting agencies that Plaintiff owed a “past due” debt of over $100,000 based on a loan
22   to purchase real property located at 2331 Peaceful Sky Drive, Henderson, NV 89044 (the
23   “Property”). (Compl. ¶¶ 19, 39–61, ECF No. 1). To support Plaintiff’s contention that she does
24   not owe any past-due debt related to the Property, she alleges that she surrendered her Property
25   to BAC Home Loans Servicing, LLC (“BAC”) in 2014 pursuant to a Confirmation Order in


                                                Page 1 of 8
 1   bankruptcy court, thereby discharging the debt. (Id. ¶ 19). Defendant later became BAC’s
 2   successor in interest. (Id. ¶¶ 19–20). Despite the earlier Confirmation Order, Plaintiff contends
 3   that Defendant continued to report the debt on the Property as past-due and owing. (Id. ¶¶ 20,
 4   23–24, 39). Plaintiff thus argues that Defendant’s inaccurate reporting of debt violated the Fair
 5   Credit Reporting Act, 15 U.S.C. § 1681. et seq. (Id. ¶¶ 73–76).
 6         On September 12, 2018, Plaintiff filed a Notice of Settlement in this case stating that the
 7   parties “have reached a tentative settlement.” (Not. Settlement 1:24–26, ECF No. 27).
 8   Defendant alleges that, as part of the settlement agreement, Plaintiff agreed to not contest
 9   foreclosure on the Property. (Def.’s Resp. to Mot. to Dismiss (“Def.’s Resp.”) 3:1–4, ECF No.
10   41). However, Defendant’s counsel later discovered that Plaintiff applied for a modification of
11   her loan on the Property. (Id. 3:15–22); (Emails re: Application for Loan Modification (“Loan
12   Emails”) at 1, Ex. B to Mot. Enforce Settlement (“MES”), ECF No. 42-2). Plaintiff also filed a
13   Petition for Foreclosure Mediation Assistance in state court on October 19, 2018, seeking an
14   alternative to foreclosure of the Property; and the state court set a mediation for March 5, 2019.
15   (MES 3:23–4:1–5); (see also Pet. Foreclosure Mediation Assistance, Ex. C. to MES., ECF No.
16   42-3).
17         On March 11, 2019, Plaintiff filed a Motion to Dismiss Defendant with prejudice, (ECF
18   No. 36). Defendant opposes the Motion only to the extent that dismissal would occur without
19   “holding [Plaintiff] to the terms of the settlement agreement.” (Resp. 2:16–19, ECF No. 41).
20   Defendant thus seeks enforcement of the settlement alongside sanctions against Plaintiff.
21   (MES, ECF Nos. 42); (Mot. Sanctions, ECF No. 43).
22   II.      LEGAL STANDARD
23            A. Motion to Enforce Settlement
24            “It is well settled that a district court has the equitable power to enforce summarily an
25   agreement to settle a case pending before it. However, the district court may enforce only


                                                   Page 2 of 8
 1   complete settlement agreements.” Callie v. Near, 829 F.2d 888, 890 (9th Cir. 1987) (citations
 2   omitted). “Whether the parties intended only to be bound upon the execution of a written,
 3   signed agreement is a factual issue.” Id. at 890-91. “In addition to the intent of the parties to
 4   bind themselves, the formation of a settlement contract requires agreement on its material
 5   terms.” Id. at 891. “Because a settlement agreement is a contract, its construction and
 6   enforcement are governed by principles of contract law.” May v. Anderson, 119 P.3d 1254,
 7   1257 (Nev. 2005) (footnote omitted).
 8          Under Nevada law, “[b]asic contract principles require, for an enforceable contract, an
 9   offer and acceptance, meeting of the minds, and consideration.” Id. (footnote omitted). “A
10   valid contract cannot exist when material terms are lacking or are insufficiently certain and
11   definite.” Id. (footnote omitted). “A contract can be formed, however, when the parties have
12   agreed to the material terms, even though the contract’s exact language is not finalized until
13   later.” Id. (footnote omitted). Ordinarily, “[w]here a complete contract was made orally, the
14   fact that it was expected that a written contract would afterwards be signed, embodying the
15   terms of the oral contract, does not prevent the oral contract from taking effect.” Micheletti v.
16   Fugitt, 134 P.2d 99, 104 (Nev. 1943).
17          “In the case of a settlement agreement, a court cannot compel compliance when material
18   terms remain uncertain.” May, 119 P.3d at 1257 (footnote omitted). “The court must be able to
19   ascertain what is required of the respective parties.” Id. (footnote omitted). “[T]he question of
20   whether a contract exists is one of fact.” Id. A settlement contract is formed “when the parties
21   have agreed to its material terms”; accordingly, a party’s refusal to later execute a written
22   settlement agreement containing the agreed upon terms “does not render the settlement
23   agreement invalid.” Id. at 1256.
24   ///
25   ///


                                                 Page 3 of 8
 1          B. Motion for Sanctions
 2          District courts have inherent power to sanction a party for improper conduct. Fink v.
 3   Gomez, 239 F.3d 989, 991 (9th Cir. 2001). The court may only issue sanctions under its
 4   inherent power upon finding “bad faith or conduct tantamount to bad faith.” Id. at 994. Bad
 5   faith, or conduct tantamount to bad faith, encompasses “a variety of types of willful actions,
 6   including recklessness when combined with an additional factor such as frivolousness,
 7   harassment, or an improper purpose.” Id. Upon a finding of bad faith, the decision to issue
 8   sanctions is within the court’s discretion. Air Separation, Inc. v. Underwriters at Lloyd’s of
 9   London, 45 F.3d 288, 291 (9th Cir. 1995).
10   III.   DISCUSSION
11          The Court’s below discussion first addresses whether the parties executed an enforceable
12   settlement contract. Because the Court finds that they did, the Court then addresses
13   Defendant’s request for sanctions.
14          A. Motion to Enforce Settlement
15          Defendant argues that the parties reached an enforceable settlement contract because
16   Plaintiff accepted Defendant’s offer, which was supported by consideration, and contained all
17   the requisite material terms. (MES 5:1–8, ECF No. 42). Plaintiff responds with the following
18   arguments: (1) there is no enforceable settlement contract because it was not executed in a
19   writing; (2) the agreement lacks material terms because there was no choice of law provision;
20   and (3) the emails between the parties show that they did not agree upon the meaning of a
21   material term: what constitutes contestation of foreclosure. (Resp. to MES 2:15–22, 4:8–22,
22   ECF No. 48). Plaintiff also argues that, even if there is an enforceable settlement contract, the
23   Plaintiff’s availment of foreclosure mediation did not violate the agreement because the
24   proceedings did not “contest” foreclosure. (Id. 3:10–4:7).
25



                                                 Page 4 of 8
 1          In support of its position, Defendant provides an exchange of emails between the
 2   parties’ counsels. (See Emails Agreeing to Settlement Terms (“Settlement Emails”), Ex. A to
 3   MES, ECF Nos. 42-1, 40-1); (see also Loan Emails, Ex. B to Def.’s MES, ECF No. 42-2).
 4   These emails show that the parties began settlement negotiations via email on September 11,
 5   2018. (Settlement Emails at 2–6) (“Bayview offers each of your clients $1000 (total $2000).”).
 6   After Plaintiff’s counsel rejected the initial offer via counteroffer, (id.), Defendant increased its
 7   monetary offer and stated that “[it] would also like the settlement agreement to confirm your
 8   clients will not attempt to contest foreclosure to the extent not already part of the confirmation
 9   order.” (Id. at 4). After several more rounds of negotiation culminated in the parties agreeing to
10   the monetary term of $7,000, Defendant still sought to have Plaintiff agree not to contest
11   foreclosure. (Id. at 2–5) (“When you get a chance let me know about the consent to foreclose
12   term. But for now, as discussed, i’ll [sic] let my client know the deposition is off.”). Plaintiff’s
13   counsel then informed Defendant on September 12, 2018, “I’m advised that the language you
14   suggested won’t be a bar to settlement. So we’ll get notices of settlement on, and we’ll wait for
15   the SA. Glad we could work these cases out.” (Id. at 1). That day, the parties filed the Notice
16   of Settlement indicating that the parties reached a tentative agreement. (Not. Settlement, ECF
17   No. 27).
18          On November 1, 2018, Plaintiff’s counsel reached out to Defendant’s counsel saying,
19   “We settled [this case] on 9/12/2018. Approximately 50 days have passed since this matter was
20   settled. Please forward our office your client’s proposed form settlement agreement for the
21   Plaintiff to review and sign.” (Loan Emails at 2). In response, Defendant’s counsel explained,
22   “As part of the settlement agreement, they were to agree to consent to foreclosure. After Mr.
23   Clark and I reached that agreement, we learned that your clients were simultaneously seeking
24   an agreement to modify their loan . . . . the intention to enter an agreement to modify the loan is
25   inconsistent with the agreement to foreclose.” (Id. at 1).


                                                  Page 5 of 8
 1          Based on Defendant’s provided evidence, the Court concludes that the parties reached an
 2   enforceable settlement contract despite the agreement not being executed in a signed writing.
 3   Defendant made an ascertainable settlement offer: $7,000 in exchange for dismissal with
 4   prejudice and an agreement not to contest foreclosure. (See Settlement Emails at 1–2); (see also
 5   Not. Settlement) (explaining that dismissal with prejudice was a term of the settlement
 6   contract). Plaintiff accepted the offer. (See Settlement Emails at 1). The promised exchange
 7   supplied sufficient consideration to make the contract enforceable. The negotiations indicate
 8   the agreement had only three material terms: the monetary offer to Plaintiff, the agreement to
 9   dismiss the case with prejudice, and an agreement not to contest Defendant’s foreclosure of the
10   Property. (See id.); (see also Not. Settlement).
11          Ordinarily, the Court would hesitate to enforce an agreement the parties described as
12   “tentative” in the Notice of Settlement. (See Not. Settlement, ECF No. 27). However, the
13   subsequent communications between the parties’ counsel persuade the Court that any
14   outstanding issues regarding settlement did not concern material terms of the agreement. The
15   emails indicate Plaintiff intended to be bound by the agreement prior to filing the Notice of
16   Settlement because Plaintiff’s counsel confirmed that it believed that the matter was “settled”
17   on the September 12, 2018—the date of Plaintiff’s counsel’s acceptance email—and Plaintiff
18   merely requested a written settlement agreement memorializing the contract. (See Loan Emails
19   at 2) (explaining that counsel considered the case settled as of September 12, 2018); (see also
20   Settlement Emails at 1 and Notice of Settlement) (describing the material terms of the
21   agreement); see, e.g., Micheletti, 134 P.2d at 104 (“[w]here a complete contract was made
22   orally, the fact that it was expected that a written contract would afterwards be signed,
23   embodying the terms of the oral contract, does not prevent the oral contract from taking
24   effect.”). Plaintiff provides no evidence that the parties intended to be bound by the agreement
25   only after its reduction to a signed writing.


                                                     Page 6 of 8
 1          The parties’ omission of a choice of law provision in the contract is not fatal. A choice
 2   of law provision is optional; it is not a material term unless the parties condition the agreement
 3   on its inclusion. See 15 Corbin on Contracts § 83.9 (2019) (explaining that parties often agree
 4   to choice of law provisions, but that state law will fill the gap in the absence of an agreement).
 5   There is no indication that a choice of law provision was a material term for settlement here
 6   because the parties never negotiated for its inclusion.
 7          The Court concludes that the parties agreed upon the meaning of the provision
 8   consenting not to “contest” foreclosure. Plaintiff argues that “contest” is ambiguous because
 9   the Black’s Law Dictionary definition of “contested case” is one that is “opposed by another
10   person or interested party.” (Resp. to MES, 3:10–4:7). She argues that because mediation does
11   not necessitate opposition, the state court proceedings did not contest foreclosure. (Id.) But
12   Plaintiff’s use of the “contested case” definition does not persuade the Court that the parties did
13   not agree upon the meaning of “contest.” In Defendant’s final email preceding Plaintiff’s
14   acceptance, Defendant indicated that the term required Plaintiff to “consent to foreclosure.”
15   (Settlement Emails at 1). Plaintiff’s agreement to consent to foreclosure correspondingly
16   means Plaintiff would not ensnare Defendant in a proceeding that has the goal of seeking an
17   alternative to foreclosure. Likewise, seeking to modify the loan upon which Defendant sought
18   to foreclose necessarily contests Defendant’s right to do so.
19          Accordingly, the parties have an enforceable contract, which the Court has the power to
20   enforce as a basis for dismissal. Pursuant to its authority to enforce the contract, the Court
21   orders Plaintiff to refrain from taking any actions that frustrate Defendant’s right to foreclose
22   on the Property, including seeking alternatives to foreclosure through mediation or
23   modification of her loan. With this condition set, the Court finds that Plaintiff’s request for
24   dismissal of Defendant with prejudice is appropriate pursuant to Federal Rule of Civil
25   Procedure 42(a)(2).


                                                 Page 7 of 8
 1          B. Motion for Sanctions
 2          Defendant argues that Plaintiff acted in bad faith by taking conflicting positions in this
 3   case and in state court regarding the status of the Property, by filing this (allegedly frivolous)
 4   case, and by seeking and receiving attorney’s fees in the state court mediation. (Mot. Sanctions
 5   6:20–28, ECF No. 43). Plaintiff contends that Defendant’s argument is conclusory and fails to
 6   allege any facts demonstrating bad faith. (Resp. to Mot. for Sanctions, 6:12–7:2, ECF No. 52).
 7          The Court agrees that Defendant does not satisfy its burden to show Plaintiff acted in
 8   bad faith. The Court therefore declines to award sanctions against Plaintiff.
 9   IV.    CONCLUSION
10          IT IS HEREBY ORDERED that Defendant’s Motion to Enforce Settlement, (ECF No.
11   42), is GRANTED. Plaintiff must comply with the parties’ settlement by refraining from
12   acting inconsistently with the agreement to consent to foreclosure of the Property. The Court
13   finds that seeking modification of the loan encumbering the property, or seeking alternatives to
14   foreclosure through mediation in the Nevada Foreclosure Mediation Program, are inconsistent
15   with the parties’ settlement contract.
16          IT IS FURTHER ORDERED that Plaintiff’s Motion to Dismiss, (ECF No. 36), is
17   GRANTED in part.
18          IT IS FURTHER ORDERED that Defendant’s Motion for Sanctions, (ECF No. 43), is
19   DENIED.
20          The Clerk of Court shall close the case.
21
                        30 day of December, 2019.
            DATED this _____
22

23                                                  ___________________________________
24
                                                    Gloria M. Navarro, District Judge
                                                    United States District Court
25



                                                  Page 8 of 8
